 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.47

LICENSE AGREEMENT

This License Agreement (the “Agreement”) dated October 12, 2011 (the “Effective
Date”), is between Virovek, Inc., a Delaware corporation (“Virovek”) with an
address at 3521 Investment Boulevard, Suite 1, Hayward, California 94545, and
Avalanche Biotechnologies, Inc., a Delaware corporation (“Avalanche”) with an
address at 665 Third Street, Suite 250, San Francisco, California
94107.  Virovek and Avalanche shall each be a “Party” and together shall be the
“Parties”.

Recitals

Whereas, Virovek has developed proprietary methods and materials for
manufacturing adeno-associated virus (“AAV”) using baculovirus;

Whereas, Avalanche is a drug delivery company that specializes in the
development of novel therapeutics for the treatment of ophthalmic diseases and
conditions;

Whereas, Virovek and Avalanche desire to enter into a license agreement pursuant
to which Avalanche would receive rights to use and further develop Virovek’s
proprietary technology for the production of clinical and commercial scale
quantities of Avalanche’s proprietary therapeutic products; and

Whereas, Virovek will also grant to Avalanche the right to develop, use and
commercialize, itself or with or through third parties, Virovek’s proprietary
technology for the production of other therapeutic products at clinical and
commercial scale;

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants below, the Parties agree as follows:

Article 1

DEFINITIONS

The following terms, whenever used in this Agreement, shall have the following
meanings:

1.1“Affiliate” means any entity that directly or indirectly controls, is
controlled by or is under common control with the Party and for this purpose
“control” means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of the entity whether through
voting shares, securities or otherwise.

1.2“Applicable Laws” shall mean all federal, state and local laws statutes,
rules, regulations, and ordinances, applicable to the development, manufacture,
distribution, use and

1

--------------------------------------------------------------------------------

Avalanche Confidential

Commercialization of Licensed Products throughout the world including without
limitation, the applicable regulations and guidelines of any governmental
authority including the FDA and foreign counterparts and all applicable good
manufacturing practices together with amendments thereto.

1.3“Audit Trigger” means the date upon which Avalanche becomes obligated to pay
to Virovek pursuant to this Agreement an aggregate of [*]

1.4“Avalanche Product” means a Licensed Product, whether it is a Standard
Product or an Improved Product, that (i) is developed in whole or in part by
Avalanche or its Affiliates, alone or with their Sublicensees, and (ii)
incorporates any composition of matter potentially useful for the prevention,
treatment or amelioration of a disease or condition, and/or is based on a method
of treatment or use, that is covered by intellectual property rights controlled
by Avalanche or its Affiliates other than those licensed to Avalanche by Virovek
pursuant to this Agreement.

1.5“Calendar Quarter” means each three month period commencing on the first day
of January, April, July and October in any given calendar year.

1.6“Combination Product” means a product that includes an Avalanche Product and
at least one (1) Other Component.

1.7“Commercialize” means to use commercially, sell, have sold, offer for sale,
market, promote, import, export or otherwise exploit a Licensed Product.

1.8“Confidential Information” means all non-publicly available information
provided by one Party to the other Party, including without limitation any
information that relates to the Licensed Product, or any gene sequences, genetic
mutations, variations or polymorphisms, vectors, organisms, cells, cell lines,
tissues, biochemical or physiological consequences of any genetic variation,
research, technology, discoveries, data, inventions, assays, production
processes, know-how, products, services, clients, partners, markets, employees,
business plans and financial information.

1.9“Control” or “Controlled” means, with respect to any designated item or
intellectual property right with respect to which a right or license is granted
by a Party to the other hereunder, the ability and right (whether by ownership
or license, other than pursuant to this Agreement) of the Party to grant such
right or license as provided for herein without violating the terms of any
agreement or other arrangement with any Third Party existing at the time such
Party grants the other Party such right or license.

1.10“FDA” means the U.S. Food and Drug Administration of the U.S. Department of
Health and Human Services and any successor agencies.

1.11“Field” means all fields of use.

1.12“Improved Product” means any Licensed Product incorporating or otherwise
produced utilizing (i) technology or intellectual property that is Controlled by
Avalanche (other than a Virovek Improvement) in addition to [*] or (ii) any
Improvements conceived and reduced to practice in whole or in part by Avalanche
following the Effective Date.

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

1.13“Improvements” means any modification, development, enhancement, derivative,
variation or improvement to the Virovek Technology, including, without
limitation, a composition of matter, a method of making or using, a formulation,
a configuration or other attribute of the materials, organisms, methods, media,
production process flow, downstream processing and/or scaleability, or other
items used to practice the Virovek Technology as it exists as of the Effective
Date or as it is improved in the course of the Parties’ activities under this
Agreement that is made by either Party in performing activities under this
Agreement.

1.14“Know-How” shall mean any and all Confidential Information, trade secrets,
technology, media, materials, samples, know-how, show-how, discoveries,
algorithms, unpatented inventions, developments, improvements, techniques,
methods, test methods, processes, protocols, recipes, data (including
development data), instructions, formulae, drawings and specifications, whether
or not patentable or protectable.

1.15“Law” shall mean any federal, state or local law, statute or ordinance, or
any rule, regulation, or published guidelines promulgated by any governmental or
Regulatory Authority in any jurisdiction.

1.16“Licensed Product” means any product that is made using or that incorporates
the Virovek Technology (including any Virovek know-how) and/or a Virovek
Improvement. For the avoidance of doubt, Licensed Products include Standard
Products or Improved Products that incorporate Virovek Technology and/or Virovek
Improvements, but shall not include products that do not incorporate any Virovek
Technology or Virovek Improvements.

1.17“Net Sales” means the gross amount invoiced by or on behalf of Avalanche,
its Affiliates and their respective Sublicensees for sales of Avalanche Products
in the Territory (other than sales among Avalanche, its Affiliates or
Sublicensees for subsequent resale, in which case the first sale to a Third
Party that is not a Sublicensee or an Affiliate of a Sublicensee shall be used
for calculation of Net Sales), less the following deductions if and to the
extent they are (i) included in the gross invoiced sales price of Avalanche
Products or otherwise directly incurred by Avalanche, its Affiliates and their
respective Sublicensees with respect to the sale of Avalanche Products, and (ii)
not otherwise deducted in computing other amounts hereunder: (a) Voluntary
rebates, quantity and cash discounts, and other discounts to customers, [*] (b)
taxes (except income taxes) and tariffs or duties paid, absorbed or allowed
which are directly related to the sale of Avalanche Products, (c) credits,
allowances, discounts and rebates to, and chargebacks for, spoiled, damaged,
out-dated, rejected or returned Avalanche Products (including in connection with
Avalanche Product withdrawals, expired Avalanche Product and Avalanche Product
recalls), (d) actual freight and insurance costs, including without limitation
the costs of export licenses, shipping, postage and handling charges, incurred
in transporting Avalanche Products to customers, (e) discounts, retroactive
price reductions, rebates or other payments required by government entities,
government regulations, or Applicable Law, including any governmental medical
assistance programs, and (f) customs duties, surcharges and other governmental
charges incurred in connection with the exportation or importation of Avalanche
Products.

In the case of any sale or other disposal of Product for non-cash consideration,
Net Sales shall be calculated as the fair market price of Avalanche Products in
the country of sale or disposal. Notwithstanding the foregoing, provision of
Avalanche Products for the purpose of conducting

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

pre-clinical or clinical research shall not be deemed to be a sale. For clarity,
any Avalanche Products provided as free samples or as charitable donations shall
not give rise to any Net Sales. Net Sales shall be determined in accordance with
GAAP.

Notwithstanding the foregoing, in the event a Product is sold in a country in
the Territory as a Combination Product, Net Sales of the Combination Product
will be calculated as follows:

(i)

If the Avalanche Product contained in the Combination Product and Other
Component(s) contained in the Combination Product each are sold separately in
such country, Net Sales will be calculated by multiplying the total Net Sales
(as described above) of the Combination Product by the fraction A/(A+B), where A
is the [*] in such country of the Avalanche Product sold separately in the same
formulation and dosage, and B is the sum of the [*] in such country of such
Other Component(s) sold separately in the same formulation and dosage, during
the applicable Calendar Year.

(ii)

If the Avalanche Product contained in the Combination Product is sold
independently of the Other Component(s) contained in the Combination Product in
such country, but the average gross selling price of such Other Component(s) in
such country cannot be determined, Net Sales will be calculated by multiplying
the total Net Sales (as described above) of the Combination Product by the
fraction A/C where A is the [*] in such country of such Avalanche Product sold
independently and C is the [*] in such country of the entire Combination
Product, during the applicable Calendar Year.

(iii)

If the Other Component(s) contained in the Combination Product are sold
independently of the Avalanche Product contained in the Combination Product in
such country, but the average gross selling price of such Avalanche Product in
such country cannot be determined, Net Sales will be calculated by multiplying
the total Net Sales (as described above) of the Combination Product by the
fraction (1-(B/C)), where B is the [*] in such country of such Other
Component(s) and C is the [*] in such country of the entire Combination Product,
during the applicable Calendar Year.

(iv)

If the Avalanche Product contained in the Combination Product and Other
Component(s) contained in the Combination Product are not sold separately in
such country, or if they are sold separately but the average gross selling price
of neither such Avalanche Product nor such Other Component(s) can be determined
in such country, Net Sales of the Combination Product in such country will be
[*]

1.18“Other Component” means, for purposes of Section 1.16, any therapeutically
active pharmaceutical ingredient or delivery device other than an Avalanche
Product.

1.19“Other Products” means any Licensed Product, whether it is a Standard
Product or an Improved Product, that is not an Avalanche Product.

1.20“Patents” means (a) unexpired letters patent (including without limitation
inventor’s certificates), including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, renewal, or any
like filing thereof (“Issued Patents”), and (b) pending applications for letters
patent, including without limitation any continuation,

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

divisional, or continuation-in-part thereof, and any provisional or
non-provisional applications (“Patent Applications”).

1.21“Regulatory Authority” means the FDA in the United States, and the
equivalent regulatory authority or governmental entity having the
responsibility, jurisdiction, and authority to approve the manufacture, use,
importation, packaging, labeling, marketing, and sale of diagnostic products in
any country or jurisdiction in the Territory other than the United States.

1.22“Standard Product” means any Licensed Product incorporating or otherwise
produced utilizing technology disclosed in the Initial Patent Application as it
exists as of the Effective Date, or any Virovek Improvement, but not any (i)
technology or intellectual property that is Controlled by Avalanche in addition
to that disclosed in the Initial Patent Application (other than a Virovek
Improvement), or (ii) any Improvements conceived and reduced to practice by
Avalanche following the Effective Date.

1.23“Sublicensee” means an Affiliate of Avalanche or a Third Party to which a
sublicense is granted under the license granted to Avalanche in Section 2.1, in
accordance with Section 2.3 and/or 2.4, including any Affiliate of Avalanche or
Third Party that receives a further sublicense from another such Affiliate or
Third Party sublicense.

1.24“Technology Transfer” means the transfer from Virovek to Avalanche, its
Affiliates or its Sublicensees of the Licensed Know-How as provided in Section
7.1.

1.25“Territory” means worldwide.

1.26“Third Party Revenue” means all consideration received by Avalanche in
consideration for the grant of a sublicense under the rights granted to
Avalanche pursuant to Section 2.1 with respect to Other Products, excluding (i)
equity investments made by Sublicensees in Avalanche, to the extent such
investments do not exceed the fair market value of such equity, (ii) payment by
Sublicensees to Avalanche as reimbursement of patent expenses or expenses
related to Technology Transfer or technical support, in each case related to
Other Products, (iii) payments by Sublicensees to Avalanche for research,
development, and pre-clinical and clinical studies undertaken by Avalanche on
behalf of Sublicensees or financing of research and development at Avalanche’s
expense related to Other Products, (iv) payments for the supply of Other
Products, or components and materials used for the production of Other Products,
and  (v) amounts received in consideration for intellectual property rights that
are not Virovek Patents or Virovek Know-How, as reasonably determined by
Avalanche.

1.27“Third Party” means any entity other than Avalanche or Virovek, or an
Affiliate of either of them.

1.28“Valid Claim” means for any country, a claim of an Issued Patent that has
not expired or been held unpatentable, invalid, or unenforceable by a court or
other government agency of competent jurisdiction in an unappealed or
unappealable decision or has not been admitted to be invalid or unenforceable
through reissue, re-examination, disclaimer, or otherwise, or a claim of a
Patent Application that has been filed in good faith and not abandoned or
withdrawn, and which has not been pending before the applicable patent office
for a period [*] from the original

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

date of filing, provided that if a pending Patent Application becomes an Issued
Patent at any time after the expiration of such [*] period, the claims of such
Issued Patent shall be Valid Claims from the date upon which they issue.

1.29“Virovek Improvement” means any Improvement created or reduced to practice
(either actually or constructively in a Patent Application or Issued Patent)
solely by Virovek.

1.30“Virovek Know-How” means all Know-How Controlled by Virovek that is
necessary or useful for the development, manufacture, use or Commercialization
of Licensed Product, or otherwise for the practice of the Virovek Technology in
the Field, including without limitation any technical data and characterizing
specifications for the Standard Product or any Improved Product that is not
publically available.

1.31“Virovek Patents” means all Patents Controlled by Virovek claiming
inventions that are necessary or useful for the development, manufacture, use or
Commercialization of Licensed Products, or otherwise for the practice of the
Virovek Technology in the Field, [*] (the “Initial Patent Application”) and
foreign counterparts as further described at Exhibit A, any continuations,
continuations-in-part or divisionals or other Patents claiming priority to the
Initial Patent Application or foreign counterparts thereto, and all Patents
issuing from such Patents.

1.32“Virovek Technology” means the invention disclosed in the Initial Patent
Application.

Article 2

GRANT OF LICENSES

2.1License to Avalanche. Subject to the terms and upon the conditions set forth
in this Agreement, Virovek hereby grants, and Avalanche accepts, a
royalty-bearing, non-exclusive, non-transferable, sublicensable license under
the Virovek Patents and Virovek Know-How to develop, make, have made, use and
Commercialize Licensed Products in the Field and in the Territory.

2.2Sublicensing. Subject to the terms and upon the conditions of this Agreement,
Avalanche shall have the right to grant Sublicenses to Third Parties, provided
that such Sublicenses are consistent with the applicable terms of this
Agreement. No Sublicense granted by Avalanche under this Section 2.2 shall
relieve Avalanche of its obligations of performance under this Agreement.

2.3Right of Notice and First Negotiation. In the event that Virovek enters into
discussions or negotiations with respect to the terms under which Virovek may
grant a license to any Third Party under the Virovek Patents and the Virovek
Know-How (a “Third Party License”), Virovek will provide Avalanche with notice
of such discussions or negotiations [*] Following receipt of such notice from
Virovek, Avalanche shall have the first right to negotiate with Virovek terms
and conditions for converting this license to an exclusive license [*] (an
“Exclusive License”). If Avalanche desires to exercise such right, it shall so
notify Virovek within [*] after receiving notice from Virovek. The Parties shall
negotiate in good faith for a period of up

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

to [*] (the “Negotiation Period”) after Avalanche receives notice of Virovek’s
discussions or negotiations with a Third Party. During the Negotiation Period,
Virovek will suspend further discussions or negotiations with any Third Party in
relation to a Third Party License. The Parties may extend the Negotiation Period
by mutual written agreement for a period of up to [*]. If the Parties fail to
execute an Exclusive License at the end of the Negotiation Period, [*]

Article 3

CONSIDERATION

3.1License Issue Fee. Avalanche shall pay to Virovek a license issue fee of [*],
payable in two installments, in consideration for the rights granted to
Avalanche under this Agreement:

(a)A one-time payment of [*] within [*]; and

(b)A one-time payment of [*] within [*]

The license issue fee is non-refundable and non-creditable against any milestone
payments or royalties payable under this Agreement.

3.2Annual License Fee. Avalanche shall pay to Virovek an annual fee of [*] (the
“Annual Fee”) to maintain the rights granted to it herein. The Annual Fee shall
be payable to Virovek’s nominated bank account within [*] days of Avalanche’s
receipt of a valid invoice from Virovek for the amount of the Annual Fee, which
invoice shall be issued by Virovek following each anniversary of the Effective
Date, commencing with the first anniversary of the Effective Date.

3.3Royalty Payments. In partial consideration for the license granted hereunder,
and subject to the terms and conditions of this Agreement, subject to Section
3.9, Avalanche shall pay to Virovek during the Term a royalty (the “Royalty”) on
incremental annual Net Sales of Avalanche Products by Avalanche, its Affiliates
and Sublicensees, as follows:

Portion of Annual Net Sales of Avalanche
Products

Royalty Percentage

[*]

[*]

>[*] ≤ [*]

[*]

>[*] ≤ [*]

[*]

>[*]

[*]

By way of example, if Net Sales of Avalanche Products equals [*] in a calendar
year, the royalty rate on the first [*] of Net Sales will be [*] and the royalty
rate on the remaining [*] of Net Sales will be [*]

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

3.4Royalty Term; Abatement.

(a)Avalanche’s obligation to pay royalties with respect to each Avalanche
Product pursuant to Section 3.3 in each country in the Territory shall apply and
continue for so long as one or more Valid Claims of the Virovek Patents cover
the manufacture, use or sale of such Avalanche Product in such country at the
time when the Avalanche Product is manufactured, used or sold in such country.

(b)In the event that the total annual royalties (including the Royalty) that
Avalanche is required to pay to Virovek and all other royalties payable by
Avalanche, its Affiliates and Sublicensees to any Third Parties (together the
“Royalty Recipients”) in connection with the development, manufacture or
Commercialization of a given Avalanche Product exceed [*] the royalties payable
to each of the Royalty Recipients shall be reduced [*]

3.5Royalty calculation and reporting.   Royalty obligations under this Article 3
shall begin to accrue upon the first date upon which a Net Sale of an Avalanche
Product occurs. All royalty payment obligations that have accrued on Net Sales
made during a Calendar Quarter shall be due and payable to Virovek [*] after the
end of the Calendar Quarter. Together with any payment of such royalties,
Avalanche shall send to Virovek a written report setting forth the following in
detail information necessary to confirm the calculation of Net Sales of
Avalanche Products and the royalty payments payable during such Calendar
Quarter. If no royalty shall be due, Avalanche shall so report.

3.6Revenue Allocation. The Parties agree that any Third Party Revenue received
by Avalanche from any Sublicensees will be shared between the Parties as
follows:

(a)Third Party Revenue received with respect to Other Products that are Standard
Products shall be apportioned [*] to Virovek, and [*]to Avalanche;

(b)Third Party Revenue received with respect to Other Products that are Improved
Products shall be apportioned [*] Virovek, and [*] to Avalanche.

(c)Avalanche’s payment obligations under this Section 3.6 shall apply and
continue for so long as one or more Valid Claims of the Virovek Patents cover
the manufacture, use or sale of such Other Product in such country at the time
when the Other Product is manufactured, used or sold in such country.

3.7Payment of Third Party Revenue. Avalanche shall account to Virovek and pay
payments due to Virovek with respect to Third Party Revenue owed to Virovek
pursuant to Section 3.6 [*] Avalanche will provide a statement specifying the
total amount Avalanche received, the deductions from such revenues taken to
calculate Third Party Revenue payments due pursuant to Section 3.6, and the net
Third Party Revenue payable to Virovek. Avalanche shall pay all such amounts to
Virovek’s nominated bank account.

3.8Payment Mechanics. All monies due to Virovek shall be paid in United States
dollars. In the event that any Licensed Products shall be sold in a currency
other than United States dollars, the Net Sales of Avalanche Products for the
reporting period, or any other amounts upon

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

which payments are due to Virovek, shall be converted for the purpose of
calculation of such royalty or amount into its equivalent dollar value [*] Any
amounts not paid by Avalanche when due under this Agreement will be subject to
interest from and including the date payment is due through and including the
date upon which Virovek has collected the funds in accordance herewith [*]
Virovek will pay any and all taxes levied on account of any payments made to it
under this Agreement. If any taxes are paid or required to be withheld by
Avalanche for the benefit of Virovek on account of any royalty or other payments
to Virovek under this Agreement, Avalanche will (a) deduct such taxes from the
amount of royalty or other payments otherwise due to Virovek, (b) timely pay the
taxes to the proper taxing authority, and (c) send proof of payment to Virovek
and certify its receipt by the taxing authority as promptly as practicable
following such payment.

3.9Records. Avalanche shall keep and maintain full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
confirming the amounts payable to Virovek pursuant to this Agreement. The books
of account shall be kept at Avalanche’s principal place of business. The books
of account and the supporting data shall be made available to an independent
auditor reasonably acceptable to Virovek [*] starting in the year in which the
Audit Trigger occurs, at reasonable times during normal business hours upon at
least ten (10) days advance written notice. Such audit may be conducted as to
Net Sales and payment-related records until the expiration of the [*] period
following the end of the calendar year to which they pertain and shall be made
available under this Section 3.9 for the sole purpose of verifying Avalanche’s
royalty statement or compliance in other respects with this Agreement. The costs
and expenses relating to such inspection shall be borne by Virovek, except that
if an audit reveals that Avalanche’s royalties calculated for any quarter period
were underpaid by more than [*], Avalanche shall bear the costs of such audit in
full.

Article 4

DEVELOPMENT AND COMMERCIALIZATION

4.1Development and Commercialization.  Avalanche shall use commercially
reasonable efforts to further develop and Commercialize for use in connection
with Licensed Products in the Field the Virovek Technology, itself or with or
through Third Party Sublicensees. Virovek shall use commercially reasonable
efforts to cooperate with Avalanche’s efforts to further develop and
Commercialize for use in connection with Licensed Products in the Field the
Virovek Technology.

Article 5

IP OWNERSHIP; PATENT PROSECUTION AND ENFORCEMENT

5.1Limitation. Except as expressly set forth in this Agreement, neither Party is
granted any license or other right with respect to intellectual property rights
Controlled by the other Party.

5.2Ownership of Improvements. The Parties agree that ownership of all inventions
and all intellectual property rights therein, arising out of any use of the
Virovek Technology conducted under this Agreement, including without limitation
Improvements and other inventions

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

that are made by employees, independent contractors, or agents of either Party
shall be governed by US laws of inventorship. In relation to any jointly created
Improvements, each Party shall own an equal undivided interest in such
Improvements, with no duty of accounting to the other Party (subject to the
remainder of this Section 5.2). The Parties agree that any Virovek Improvements,
and Virovek’s ownership interest in any jointly created Improvements shall be
included within the Virovek Patents or the Virovek Know-How and shall be subject
to the terms of the licenses granted under this Agreement. For the avoidance of
doubt, inventions developed solely by Avalanche shall belong to Avalanche, and
inventions developed solely by Virovek shall belong to Virovek.

5.3Patent Prosecution. Virovek shall have the first right, at its sole cost and
expense, to conduct and control prosecution, maintenance, challenges against
validity and unenforceability or patentability with respect to the Virovek
Patents. At Virovek’s reasonable request, Avalanche shall cooperate with and
assist Virovek in connection with such activities. Virovek shall not abandon any
of the Virovek Patents in the Territory without providing reasonable prior
written notice to Avalanche of such intention to surrender and providing
Avalanche an opportunity to assume responsibility for prosecution of such
Licensed Patent, at its sole cost. If Avalanche elects to assume such
responsibility, Virovek shall assign such Virovek Patent to Avalanche, and such
Virovek Patent shall no longer be subject to this Agreement (and no claims of
such Patent shall be eligible to be Valid Claims for purposes of Section 1.27).

5.4Enforcement of Virovek Technology. If either Party should become aware of any
actual or threatened infringement or misappropriation by a Third Party of any
rights included in the Virovek Patents or Virovek Know-How (a “Product
Infringement”), it shall promptly notify the other Party in writing, and provide
any available information relating to such alleged Product Infringement.
Avalanche shall have the first right, but not the obligation, to bring or
control, at its own expense, any enforcement action relating to such Product
Infringement, but shall keep Virovek informed in relation to all significant
decisions. Virovek shall reasonably cooperate in any such enforcement and as
necessary, join or be joined as a party to such action, provided that Avalanche
agrees to reimburse Virovek for all of its out-of-pocket costs, damages and
expenses, including reasonable attorneys’ fees that Virovek may incur in
relation to such assistance or joinder, including any award of costs against it
in any judgment. If Avalanche elects not to bring a claim in relation to such
Product Infringement, [*] Virovek shall then have the right, at its own expense,
to enforce the Virovek Patents or Virovek Know-How. In the event that Virovek
brings such an action, Avalanche shall reasonably cooperate in any such
enforcement and as necessary, agree to join or be joined as a party to such
action, provided that Virovek agrees to reimburse Avalanche for all of its
out-of-pocket costs, damages and expenses, including reasonable attorneys’ fees
that Avalanche may incur in relation to such assistance or joinder, including
any award of costs against it in any judgment. In each case, any costs, expenses
or damages hereunder to be reimbursed by the Party bringing the enforcement
action shall be paid by the owing Party to the other Party [*] or receipt of
evidence in writing that the costs, damages and expenses have been incurred. Any
amount recovered in an action or suit to enforce the Virovek Patents or Virovek
Know-How shall be returned to the Party bringing such action, after the
reimbursement of each Party’s out-of-pocket costs, including reasonable
attorneys’ fees, except that if Avalanche is the Party bringing such action,
such amount shall be treated as Net Sales of Avalanche Products by Avalanche for
the purposes of Section 3.3.

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

5.5Infringement of Third Party Intellectual Property Rights. If a Third Party
brings a claim or allegation of infringement, by reason of the manufacture, use
or sale of a Licensed Product in the Field and in the Territory, of such Third
Party’s Patent rights, the Party first receiving notice of such claim or
allegation shall notify the other Party in writing and shall share information
relating thereto with such other Party (if necessary, pursuant to a common
interest agreement).

Article 6

CONFIDENTIALITY

6.1Use, Nondisclosure. With respect to the Confidential Information of the other
Party, each Party agrees, during the term of this Agreement and for [*] after
this Agreement is terminated, or, in the case of Confidential Information that
is a trade secret, until such Confidential Information is no longer a trade
secret, as follows:

(a)Each Party shall hold the other Party’s Confidential Information in
confidence and take reasonable precautions to protect the same (including,
without limitation, all precautions such Party employs with respect to its own
confidential information).

(b)Each Party agrees not to divulge the other Party’s Confidential Information
to any Third Party unless approved in writing by the other Party, provided that
in each case, such Third Party agrees to be bound by confidentiality provisions
at least as restrictive as those contained in this Section 6;

(c)Each Party agrees not to make any use whatsoever at any time of the other
Party’s Confidential Information, except for the purpose of performing the
Party’s obligations under this Agreement;

(d)Each Party agrees not to use the other Party’s Confidential Information as
the basis for beginning any new research and development programs; and

(e)Each Party agrees not to copy or reverse engineer the other Party’s
Confidential Information.

6.2At the conclusion of this Agreement, each Party shall [*] either return the
other’s Confidential Information in its possession (including all copies) or
shall, at the disclosing Party’s direction, destroy such Confidential
Information (including all copies) and certify its destruction to the disclosing
Party.

6.3Exclusions. The term “Confidential Information” shall not include any
information which: (a) is in the public domain at the time of disclosure or
enters the public domain following disclosure through no fault of the receiving
Party, (b) is already in the receiving Party’s possession prior to disclosure
hereunder (as reflected by such Party’s written records) or is subsequently
disclosed to the receiving Party with no obligation of confidentiality by a
third Party having the right to disclose it, (c) is independently developed by
the receiving Party without reference to the disclosing Party’s Confidential
Information, or (d) is required to be disclosed

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

pursuant to an order of any competent court or government agency or rules of a
securities exchange with prior notice to disclosing Party, or as required by any
Regulatory Authority, but shall notify the other Party prior to disclosing such
information, and shall cooperate with the other Party using its commercially
reasonable efforts either to enable the disclosing Party to seek protective
measures for the Confidential Information, or to seek confidential treatment of
such Confidential Information, and will use commercially reasonable efforts to
limit any disclosure required to be made to any such agency to the minimum
required for to meet the requirements of such order.

6.4Necessary disclosures: Each Party may disclose the Confidential Information
it receives under this Agreement to (i) its employees, contractors and permitted
Sublicensees, (ii) to a potential or actual acquirer of such Party or the assets
of such Party to which this Agreement relates, (iii) for the purposes of Patent
filing, prosecution and enforcement and (iv) to its advisors, provided that in
each of (i), (ii) and (iv), the disclosure is limited to the extent required for
the performance of either Party’s obligations under this Agreement, and provided
that in each such case the individuals are subject to obligations of
confidentiality in relation to such information no less stringent than those
contained in this Agreement.

6.5Publicity. The Parties agree that no publicity release or announcement
concerning the transactions contemplated hereby will be issued without the
advance written consent of the other Parties, such consent not to be
unreasonably withheld, except as such release or announcement may be required
(a) by applicable Laws, (b) for filings with governmental agencies, (c) for
prosecuting or defending litigation, and (d) for complying with applicable
governmental regulations, court orders, and legal requirements, including
filings with the U.S. Securities Exchange Commission and with Regulatory
Authorities, in each of which cases the Party required to make such release or
announcement will, to the extent reasonably practicable before making any such
release or announcement, afford the other Parties with a reasonable opportunity
to review and comment upon such release or announcement and use reasonable
efforts to seek confidential treatment of such information.

Article 7

ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

7.1Technology Transfer. As promptly as practicable but in any event no more than
[*] after the Effective Date, Virovek shall make available to Avalanche any
tangible copies of the Virovek Know-How in its Control (or copies thereof) that
are necessary for Avalanche to exercise its rights under this Agreement.

7.2Compliance with Law. Each Party will comply in all material respects with all
applicable Laws in performing its obligations and exercising its rights under
this Agreement.

Article 8

REPRESENTATIONS AND WARRANTIES

8.1By Both Parties. Each Party represents and warrants the following:

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

(a)it is duly organized, validly existing, and in good standing under the laws
of the state and/or nation of its organization;

(b)it has all requisite corporate power and authority to enter into this
Agreement and perform its obligations hereunder and grant the rights it purports
to grant hereunder, and it has taken all necessary corporate action on its part
required to authorize the execution and delivery of the Agreement and the
performance of its obligations hereunder;

(c)the Agreement has been duly executed and delivered on behalf of it, and
constitutes a legal, valid, and binding obligation of such Party and is
enforceable against it in accordance with its terms;

(d)the execution, delivery, and performance of this Agreement by it does not,
and the consummation of the transactions contemplated hereby will not, violate
or conflict with any provisions of its organizational documents, bylaws, any law
or regulation applicable to it, or any agreement, instrument, order, judgment,
or decree to which it is a Party or by which it is bound that would materially
affect its ability to consummate the transaction contemplated hereby or impair
the rights being granted to the other Party; and

(e)all necessary consents, approvals, and authorizations of all governmental
authorities and other Third Parties required to be obtained by such Party in
connection with the entry into this Agreement have been obtained.

8.2IMPLIED WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 8, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES AS TO THE VIROVEK PATENTS OR
VIROVEK KNOW-HOW OR ANY OTHER MATTER, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING, WITHOUT LIMITATION, ALL
IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, AND FITNESS FOR
A PARTICULAR PURPOSE. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A WARRANTY
OR REPRESENTATION BY VIROVEK AS TO THE VALIDITY OR SCOPE OF ANY OF THE VIROVEK
PATENTS.

Article 9

INDEMNIFICATION

9.1Indemnity by Avalanche. Avalanche shall indemnify Virovek and its directors,
officers, employees and agents from any costs, damages, liabilities or expenses
(including reasonable legal fees and expenses) in connection with claims or
actions brought by Third Parties (collectively, “Losses”) to the extent arising
from the breach by or on behalf of Avalanche of its representations, warranties
or obligations hereunder, or the negligence or willful misconduct of Avalanche,
its Affiliates, independent contractors or Sublicensees.

9.2Indemnity by Virovek. Virovek shall indemnify Avalanche and its directors,
officers, employees and agents from any Losses to the extent arising from the
breach by or on

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

behalf of Virovek of its representations, warranties or obligations hereunder,
or the negligence or willful misconduct of Virovek, its Affiliates or
independent contractors.

9.3Conditions of Indemnification. The Indemnifying Party’s indemnity obligations
as provided for in this Article 9 shall be conditioned upon the following:

(a)the Indemnified Party providing prompt written notice of the applicable Claim
to the Indemnifying Party;

(b)the Indemnified Party permitting the Indemnifying Party to have sole control
over the investigation, defense, or settlement of the applicable Claim;

(c)the Indemnified Party reasonably cooperating with the Indemnifying Party in
the investigation and defense of such Claim; and

(d)the Indemnified Party’s agreement not to compromise or otherwise settle any
such Claim without the Indemnifying Party’s prior written consent, which consent
shall not be unreasonably withheld or delayed.

9.4Insurance. Each Party shall maintain insurance in the amounts of [*].

9.5Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 9.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 9, OR DAMAGES AVAILABLE FOR A BREACH OF
CONFIDENTIALITY OBLIGATIONS IN ARTICLE 6.

Article 10

TERM AND TERMINATION

10.1Term. This Agreement shall be effective as of the Effective Date and, unless
earlier terminated by mutual agreement or in accordance with other provisions
herein, shall remain in effect until the expiration or abandonment of the last
of the Virovek Patents included in the Virovek Technology.

10.2Termination. Anything herein to the contrary notwithstanding, this Agreement
may be terminated as follows:

(a)Avalanche Voluntary Termination. Avalanche may terminate this Agreement at
any time by giving [*] written notice to Virovek.

(b)Termination For Default. Each Party shall have the right to terminate this
Agreement for default due to the other Party’s uncured failure to comply in any
material respect with the terms and conditions of this Agreement. At least [*]
(or, in the case of Avalanche’s

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

failure to make any payment hereunder when due, [*]) prior to any such
termination for default, the Party seeking to so terminate shall give the other
Party written notice of its intention to terminate this Agreement in accordance
with the provisions of this Section 10.2(b), which notice shall set forth the
default(s) which form the basis for such termination. If the defaulting Party
fails to correct such default(s) by the end of the applicable notice period, the
other Party immediately may terminate this Agreement.

10.3Consequences of Expiration or Termination.

(a)In the event of expiration or any termination of this Agreement, all rights
and obligations of the Parties under this Agreement shall terminate, except as
set forth in this Section 10.3.

(b)In the event of any termination (but not expiration) of this Agreement:

(i)All rights to the Virovek Technology and any Virovek Improvements shall
revert to Virovek;

(ii)Avalanche shall immediately cease any use and/or exploitation of the Virovek
Patents and Virovek Know-How and cease developing, using, manufacturing,
selling, distributing and/or licensing any Licensed Product, either directly or
indirectly, and shall cause its Affiliates, and require its Sublicensees, to do
the same; and

(iii)Each Party shall, at its election, either deliver to the other Party or
destroy, and shall cause its agents, consultants and Sublicensees to deliver to
the other Party or destroy, all embodiments of the other Party’s Confidential
Information or any part thereof in their possession, power or control; provided,
however, that such Party may retain, and permit its Sublicensees to retain, one
archival copy of such Confidential Information solely for purposes of monitoring
its compliance with Article 6 hereof.

(c)Neither expiration of this Agreement, nor termination of this Agreement for
any reason, shall relieve the Parties of any obligation accruing prior thereto
and shall be without prejudice to the rights and remedies of either Party with
respect to any antecedent breach of the provisions of this Agreement. Without
limiting the generality of the foregoing, no expiration or termination of this
Agreement, whether by lapse of time or otherwise, shall serve to terminate the
obligations of the Parties hereto under Sections 8.3, 10.1 and 10.3, and
Articles 1, 6, 9 (but as to Sections 9.1 through 9.4 solely as to claims arising
from activities during the term of this Agreement) and 11 and such other
Sections as by their nature should survive, and such obligations shall survive
any such expiration or termination.

Article 11

MISCELLANEOUS

11.1Assignment. Neither Party may assign this Agreement without prior written
consent from the other Party, except that no such consent shall be required for
either Party to assign its rights or transfer its obligations to its Affiliates
or in connection with the sale or transfer of the

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

majority of its stock or all or substantially all of its assets to which this
Agreement relates, whether as part of a merger, acquisition, or asset sale. Any
assignment in violation of this Agreement will be null and void. This Agreement
benefits and binds the parties and their respective successors and permitted
assigns.

11.2Severability. If any provision or provisions of this Agreement shall, to any
extent, be held to be invalid or unenforceable by a court of competent
jurisdiction, the remainder of this Agreement shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law. However,
in case such invalidation or unenforceability injures the rights and interests
of a Party, the Parties hereto shall renegotiate this Agreement in good faith to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

11.3Entirety of Agreement; Modification. This Agreement, together with all
exhibits hereto, constitute the entire, final, and complete agreement and
understanding between the Parties, and replace and supersede all prior
discussions and agreements between them with respect to the subject matter
hereof, [*] No modification or amendment to this Agreement shall be valid or
binding upon the Parties hereto unless made in writing and duly executed on
behalf of each of the Parties hereto.

11.4Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California without giving effect to any
choice of law principles that would require the application of the laws of a
different state or country.

11.5Force Majeure. If a Party is prevented from complying, either totally or in
part, with any of the terms or provisions set forth herein by reason of force
majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, earthquake, strike, lockout or other labor dispute, riot, war,
rebellion, terrorist act, accidents, acts of God, failure of suppliers or any
other similar cause, in each case to the extent beyond its reasonable control,
said Party will promptly provide written notice of same to the other Parties.
Such notice will identify the requirements of this Agreement or such of its
obligations as may be affected, and such obligations will be suspended during
the period of such disability, provided that the Party prevented from performing
hereunder will use reasonable efforts to remove such disability and will
continue performance whenever such causes are removed. The Party so affected
will give to the other Party a good faith estimate of the continuing effect of
the force majeure condition and the duration of the affected Party’s
nonperformance.

11.6Notice. Any notice required to be given by a Party in connection with this
Agreement shall be given in the English language by prepaid airmail, express
delivery service, or facsimile, and shall be deemed to have been given for all
purposes (a) when received, if sent by express delivery service, (b) three (3)
business days after mailing, if mailed by airmail, or (c) when received by
recipient, if sent by facsimile transmission with electronic confirmation of
transmission if transmission is confirmed during the recipient’s normal business
hours, or otherwise on the recipient’s next business day. Unless otherwise
specified in writing, the Parties’ addresses for notice purposes are as follows:



16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

To Virovek:

3521 Investment Boulevard, Suite 1

Hayward, CA 94545

Attn:  [*]

With a copy to (which shall not constitute notice):

[*]

To Avalanche:

665 Third Street, Suite 250

San Francisco, CA 94107

Attn: [*]

With a copy to (which shall not constitute notice):

[*]

 

11.7Dispute Resolution. If any dispute arises relating to this Agreement, prior
to instituting any termination under Sections 10.2(b) or any lawsuit or other
dispute resolution process on account of such dispute, the Parties will attempt
in good faith to settle such dispute first by negotiation and consultation
between themselves, including referral of such dispute to the CEOs of the
Parties. If the CEOs are unable to resolve such dispute or agree upon a
mechanism to resolve such dispute [*] after such matter is first submitted to
them for resolution, then either Party may then submit such issue for resolution
by a court of competent jurisdiction in California.

11.8Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event that an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Except where the context otherwise requires, where
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “includes” and “including” as used herein means including,
but not limited to.

11.9Use of Names. Neither Party will use the name or trademark of the other
Party in relation to this Agreement in any advertising, press release or other
form of publicity without the prior written consent of the other Party, such
consent not to be unreasonably withheld. This restriction shall not apply to
materials used by either Party solely for financing purposes or to documents
available to the public that identify the existence of the Agreement.

11.10Counterparts; Facsimiles. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. For purposes of this Agreement and any
other document required to be delivered pursuant to this Agreement, facsimiles
or electronic copies of signatures shall be deemed to be original signatures. In
addition, if any of the Parties sign facsimile copies of this Agreement, such
copies shall be deemed originals.

11.11Waiver. Any delay in enforcing a Party’s rights under this Agreement or any
waiver as to a particular default or other matter shall not constitute a waiver
of such Party’s rights

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

Avalanche Confidential

to the future enforcement of its rights under this Agreement unless such Party
provides an express written and signed waiver as to a particular matter for a
particular period of time.

[Remainder of page intentionally left blank]

 

 

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.

Virovek, Inc.

 

By:

Name:

Title:

Date:

 

Avalanche Biotechnologies, Inc.

 

By:

Name:

Title:

Date:

 

 

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT A

Virovek Patents

 

 

Patent Filing

Type

Territory

Filing Date

[*]

[*]

[*]

[*]

 

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.